SMITH, Judge.
Respondent Board of Funeral Directors and Embalmers is without statutory authority to revoke the funeral home license of petitioner House of Rogers Funeral Home for violation of rules of the Board, as distinguished from statutes. Section 470.-12, Florida Statutes (1977). The Board was therefore without jurisdiction to revoke the license of House of Rogers Funeral Home for violation of Rules 21J-8.02, 21J-11.-03(a), and 21J-11.04, Fla.Admin.Code, pertaining to the display of caskets and descriptions of funerals of various prices. We do not pass on the validity of those rules. The specifications of rule violations in paragraph 4(b), (c), and (d) of the complaint, incorporated as findings of fact and conclusions of law in the agency’s final order, are therefore VACATED. We cannot assume that the Board would have revoked the funeral home’s license for statutory violations which are established on this record. We therefore REMAND the case, insofar as it concerns House of Rogers Funeral Home, for Board consideration of the appropriate penalty or remedy. No other error appears *1178as to petitioner House of Rogers Funeral Home, and the prayer of its petition is otherwise DENIED. No error affecting the fairness of the proceedings or the correctness of the Board’s action concerning petitioner Rogers is shown. The prayer of Rogers’ petition for review is therefore DENIED.
BOYER, Acting C. J., and BLACK, SUSAN H., Associate Judge, concur.